DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over CN 108134404 A to Huang et al. (please see attached English translation for citations listed below) in view of US 20170146603 A1 to Qin et al. 
Regarding claim 1, Huang et al. discloses a method comprising:
monitoring a voltage at a point of common coupling of a wind farm (page 5, line 30); 
controlling the wind turbine to provide, during the transient time period (Fig. 2: t2-t3), a gradually increasing active current (top active current line) to the point of common coupling; and 
controlling the wind turbine to provide, during the transient time period (t2-t3), a reactive current (bottom reactive current line) to the point of common coupling according to an operation state (Figs. 2-6 show different operation state) of the wind turbine before the high voltage ride-through state (before t1).
However, it fails to disclose determining a transient time period during which the wind turbine is transitioned from a high voltage ride-through state to a low voltage ride-through state.
Qin et al. teaches determining a transient time period (Fig. 9: 0.4-0.6) during which the wind turbine is transitioned from a high voltage ride-through state to a low voltage ride-through state [0056].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the transitional HVRT state to LVRT state as disclosed by Qin et al. to the method disclosed by Huang et al.
One would have been motivated to do so to continuously protect the system from both high voltage and low voltage. Refer to Qin et al., [0056].
Regarding claim 2, Huang et al. discloses the controlling the wind turbine to provide, during the transient time period, the gradually increasing active current to the point of common coupling comprises: superimposing an active current increasing at a preset recovery rate on an active current provided by the wind turbine to the point of common coupling in the high voltage ride-through state (page 7, lines 20-26).
Regarding claim 3, Huang et al. discloses the controlling the wind turbine to provide, during the transient time period, the reactive current to the point of common coupling according to the operation state of the wind turbine before the high voltage ride-through state comprises: controlling the wind turbine to provide a zero reactive current to the point of common coupling under a condition that the wind turbine provides a zero reactive power to the point of common coupling before the high voltage ride-through (Fig. 2); controlling the wind turbine to provide a gradually increasing capacitive reactive current to the point of common coupling under a condition that the wind turbine provides a capacitive reactive power to the point of common coupling before the high voltage ride-through (Fig. 4); and controlling the wind turbine to provide an inductive reactive current to the point of common coupling under a condition that the wind turbine provides an inductive reactive power to the point of common coupling before the high voltage ride-through, wherein the provided inductive reactive current is the same as an inductive reactive current of the wind turbine before the high voltage ride-through (Fig. 6).
Regarding claim 4, Huang et al. discloses the controlling the wind turbine to provide the gradually increasing capacitive reactive current to the point of common coupling comprises: controlling an increase rate of the capacitive reactive current to be consistent with an increase rate of an output active power of the wind turbine; and controlling the wind turbine to provide the gradually increasing capacitive reactive current to the point of common coupling according to the increase rate of the capacitive reactive current (page 8, lines 30-32).
Regarding claim 5, the combination of Huang et al. and Qin et al. discloses the determining the transient time period during which the wind turbine is transitioned from the high voltage ride-through state to the low voltage ride-through state comprises: determining that the transient time period begins if the monitored voltage at the point of common coupling is decreased as compared with a voltage at the point of common coupling at beginning of the high voltage ride-through of the wind turbine and a decreased amount is not less than a preset threshold; and determining that the transient time period ends if the monitored voltage at the point of common coupling is decreased to a preset low voltage ride-through threshold (Qin et al., [0056]).
Regarding claim 6, Huang et al. discloses controlling the wind turbine to enter the low voltage ride-through state upon completion of the transient time period, and to provide a capacitive reactive power to the point of common coupling according to a degree of decrease of the voltage at the point of common coupling and a reactive power of the wind turbine before the high voltage ride-through (Fig. 4).
Regarding claim 7, Huang et al. discloses a system comprising:
a monitoring module configured to monitor a voltage at a point of common coupling of a wind farm (page 5, line 30); and 
a controller configured to control the wind turbine to provide, during the transient time period (Fig. 2: t2-t3), a gradually increasing active current (top active current line) to the point of common coupling; and control the wind turbine to provide, during the transient time period (t2-t3), a reactive current (bottom reactive current line) to the point of common coupling according to an operation state (Figs. 2-6 show different operation state) of the wind turbine before the high voltage ride-through (before t1).
However, it fails to disclose determine a transient time period during which the wind turbine is transitioned from a high voltage ride-through state to a low voltage ride-through state.
Qin et al. teaches determine a transient time period (Fig. 9: 0.4-0.6) during which the wind turbine is transitioned from a high voltage ride-through state to a low voltage ride-through state [0056].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the teaching of the transitional HVRT state to LVRT state as disclosed by Qin et al. to the system disclosed by Huang et al.
One would have been motivated to do so to continuously protect the system from both high voltage and low voltage. Refer to Qin et al., [0056].
Regarding claim 8, Huang et al. discloses the controller is further configured to superimpose an active current increasing at a preset recovery rate on an active current provided by the wind turbine to the point of common coupling in the high voltage ride-through state (page 7, lines 20-26).
Regarding claim 9, Huang et al. discloses the controller is further configured to: control the wind turbine to provide a zero reactive current to the point of common coupling under a condition that the wind turbine provides a zero reactive power to the point of common coupling before the high voltage ride-through (Fig. 2); control the wind turbine to provide a gradually increasing capacitive reactive current to the point of common coupling under a condition that the wind turbine provides a capacitive reactive power to the point of common coupling before the high voltage ride-through (Fig. 4); and control the wind turbine to provide an inductive reactive current to the point of common coupling under a condition that the wind turbine provides an inductive reactive power to the point of common coupling before the high voltage ride-through, wherein the provided inductive reactive current is the same as an inductive reactive current of the wind turbine before the high voltage ride-through. (Fig. 6).
Regarding claim 10, Huang et al. discloses the controller is further configured to: control an increase rate of the capacitive reactive current to be consistent with an increase rate of an output active power of the wind turbine; and control the wind turbine to provide the gradually increasing capacitive reactive current to the point of common coupling according to the increase rate of the capacitive reactive current (page 8, lines 30-32).
Regarding claim 11, the combination of Huang et al. and Qin et al. discloses the controller is further configured to: determine that the transient time period begins if the monitored voltage at the point of common coupling is decreased as compared with a voltage at the point of common coupling at beginning of the high voltage ride-through of the wind turbine and a decreased amount is not less than a preset threshold; and determine that the transient time period ends if the monitored voltage at the point of common coupling is decreased to a preset low voltage ride-through threshold (Qin et al., [0056]).
Regarding claim 12, Huang et al. discloses the controller is further configured to: control the wind turbine to enter the low voltage ride-through state upon completion of the transient time period, and to provide a capacitive reactive power to the point of common coupling according to a degree of decrease of the voltage at the point of common coupling and a reactive power of the wind turbine before the high voltage ride-through (Fig. 4).
Regarding claim 13, Huang et al. and Qin et al. disclose a computer-readable storage medium having computer program instructions stored thereon, wherein the computer program instructions, when executed by a processor, implement the method according to claim 1 (Huang et al., page 5, lines 18-26; Qin et al., claim 8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIET P NGUYEN whose telephone number is (571)272-9457. The examiner can normally be reached M-F 12-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIET P NGUYEN/Primary Examiner, Art Unit 2834